Citation Nr: 1417407	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2009, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.  

In January 2012, the Board again remanded this matter to the AOJ for additional development.

In a March 2012 rating decision, the AOJ recharacterized the Veteran's service-connected lumbosacral strain as degenerative arthritis of the spine and assigned a 20 percent rating, effective September 30, 2004 (the date of his increased rating claim).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved that claim.  AB v. Brown, 6 Vet. App. 35 (1993).

In a May 2012 decision, the Board denied entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the spine and remained the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Board determined that the derivative issue of entitlement to a TDIU was properly raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that case, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran asserted that he was unemployable due to his sole service-connected lumbar spine disability.  As such, a Rice-type TDIU claim had been raised by the record and was properly under the Board's jurisdiction.  It remanded that issue for additional development, to include obtaining a VA examination determine whether the Veteran's service-connected lumbar spine disability alone rendered him unable to secure or follow a substantially gainful occupation.  In a July 2013 decision, the Board denied entitlement to a TDIU. 

As noted above, the matter of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the spine was originally before the Board on appeal from a May 2005 rating decision that was appealed.  In August 2011, the Veteran appeared at a hearing before the undersigned VLJ.  In May 2012, the Board issued a decision that in part denied the appealed claim of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the spine.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This remand satisfies that request.   

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted.

As an initial matter, additional evidence was added to file and uploaded to Virtual VA since the partially vacated May 2012 Board decision was issued and before the case was transferred to the Board in September 2013.  This additional evidence includes VA and private treatment records as well as an August 2012 VA general medical examination and medical opinion.  VA treatment records dated in April and July 2012 were associated with Virtual VA in October 2012 and showed complaints of and treatment for chronic low back pain.  In the August 2012 VA general medical examination and medical opinion, the VA examiner provided a medical opinion that addressed physical impairment related to the Veteran's service-connected lumbar spine disability of degenerative arthritis in the context of interference with employment.  

When evidence is received prior to the transfer of a case to the Board a supplemental statement of the case (SSOC) must be furnished to the Veteran, and his representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c) (2013).  As the additional evidence is relevant to the increased rating issue on appeal, the Board must remand this issue for the purpose of having the AOJ readjudicate the matter and issue an appropriate SSOC.

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the Veteran was last examined to evaluate his service-connected lumbar spine disability in February 2012 and VA treatment records dated in April and July 2012 showed the Veteran continued to seek treatment for his service-connected lumbar spine symptomatology, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected degenerative arthritis of the spine.

The record also reflects that the Veteran has received VA medical treatment for his service-connected degenerative arthritis of the spine from the VA Medical Center (VAMC) in Tampa, Florida.  However, as the claims file and Virtual VA file only include treatment notes from that treatment provider dated up to August 2012, all additional pertinent VA treatment records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the record all outstanding, pertinent VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's service-connected lumbar spine disability, to include records from the Tampa VAMC for the period from August 2012 to the present.

2.  The AOJ should then arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected degenerative arthritis of the spine.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The AOJ should ensure that the examiner provides all information required for rating purposes.  

A complete rationale for all opinions must be provided.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).

4.  The AOJ should also undertake any other development it determines to be warranted.

5.  Then, the AOJ should readjudicate the issue on appeal, with consideration of all evidence added to the record since the March 2012 SSOC.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

